1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the amendment to the specification, for the paragraph beginning on page 1, line 4, at lines 1-2 of the amended paragraph, “(currently pending)” has been changed to – , now abandoned--; at lines 2-3 of the amended paragraph, “(now Patent No. 9,808,340)” has been changed to --, now U. S. Patent No. 9,808,340 --




/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742